In an action to recover damages for personal injuries, etc., the defendants Kelly L. Morrow, also known as Beverly Morrow, and Amanda M. Pereira, sued herein as Amanda M. Pereina, appeal from an order of the Supreme Court, Richmond County (Minardo, J.), dated November 20, 2001, which denied the motion of Amanda M. Periera, sued herein as Amanda M. Pereina, for summary judgment dismissing the complaint insofar as asserted against her.
Ordered that the appeal by the defendant Kelly L. Morrow, also known as Beverly Morrow, is dismissed, as she is not aggrieved by the order (see CPLR 5511); and it is further,
Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that one bill of costs is awarded to the plaintiffs.
The defendant Amanda M. Pereira, sued herein as Amanda M. Pereina, failed to demonstrate her prima facie entitlement to judgment as a matter of law dismissing the plaintiffs’ cause of action for negligent entrustment (see Troncoso v Home Depot, 258 AD2d 644 [1999]; see also Alvarez v Prospect Hosp., 68 NY2d 320 [1986]; Zuckerman v City of New York, 49 NY2d 557 [1980]; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]). Accordingly, the Supreme Court properly denied the motion for summary judgment. Feuerstein, J.P., Krausman, McGinity and Mastro, JJ., concur.